ACCEPTED
                                                                                                                                                      03-14-00283-CV
                                                                                                                                                              6847253
                                                                                                                                           THIRD COURT OF APPEALS
                                                                                                                                                      AUSTIN, TEXAS
                                                                                                                                                  9/9/2015 1:58:14 PM
                                                                                                                                                    JEFFREY D. KYLE
                                                                                                                                                               CLERK




                                                                          FILED IN
                                                                  3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
   ________________________________________________________________________________
                                                                  9/9/2015 1:58:14 PM
SHELLEY N. DAHLBERG                                        PHONE: (512) 936-1864
Associate Deputy for Civil Litigation                      FAX: (512)JEFFREY
                                                                        320-0667D. KYLE
EMAIL: Shelley.Dahlberg@texasattorneygeneral.gov                           Clerk

                                                         September 9, 2015
Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
P. O. Box 12547
Austin, Texas 78711-2547

       Re:        Court of Appeals Number: 03-14-00283-CV; 03-14-00360-CV
                  Trial Court Case Number: D-1-GN-14-000672

                  Texas Education Agency and Michael L. Williams, Commissioner of Education, in his
                  Official Capacity v. American YouthWorks, Inc. d/b/a American YouthWorks Charter
                  School

                  Texas Education Agency and Michael L. Williams, Commissioner of Education, in his
                  Official Capacity v. American YouthWorks, Inc. d/b/a American YouthWorks Charter
                  School; Honors Academy, Inc. d/b/a Honors Academy Charter School and Azleway
                  Charter School

Dear Mr. Kyle:

       In response to your September 2, 2015 notice regarding scheduling of oral argument in the
above-referenced case, please be advised that the Shelley N. Dahlberg will appear on September
24, 2015 at 9:00am, to present oral argument on behalf of the Texas Education Agency and
Michael L. Williams.

       Please feel free to contact me with any questions or concerns. Thank you.

                                                                  Sincerely,

                                                                  Shelley N. Dahlberg
                                                                  Shelley N. Dahlberg
                                                                  Attorney for Defendants TEA and Williams
brc
cc:    Mr. Robert A. Schulman
       Mr. Joseph E. Hoffer
       Mr. Kevin O’Hanlon
       Ms. Susan G. Morrison
        P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov